        Case 6:15-cr-10152-JTM Document 284 Filed 08/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 15-10152-07JTM

ROQUE MATA,
           Defendant.




                            MEMORANDUM AND ORDER


      For good cause shown, defendant’s Motion for Early Termination of Probation

(Dkt. 283) is granted, and defendant’s period of probation is successfully terminated.

      IT IS SO ORDERED this 28th day of August, 2020.



                                         J. Thomas Marten
                                         J. Thomas Marten, Judge
